Exhibit 10.28

 

SUMMARY OF 2007 MANAGEMENT INCENTIVE COMPENSATION PLAN

 

Alliant Energy Corporation (the “Company”) maintains the Management Incentive
Compensation Plan (MICP), which provides eligible employees with a cash bonus if
corporate and individual goals are met. The following is a summary of the
material terms of the MICP applicable to executive officers of the Company for
2007.

 

Alliant Energy Corporate Performance: The table below outlines the 2007 goals
against which corporate performance will be measured and the funding associated
with each level of achievement.

 

2007 CORPORATE PERFORMANCE MEASURES

For purposes of Determining the Short-Term Incentive Pool

 

 

Earnings Per Share (EPS) (1)

 

Cash Flow (2)

 

Level

Funding

 

Level

Funding

 

Maximum

150%

 

 

 

 

Target

100%

 

Target

100%

 

Threshold (3)

20%

 

 

 

 

 

 

 

 

 

 

Weighting of EPS in

 

Weighting of Cash Flow in

 

final Corporate Performance

 

final Corporate Performance

 

85%

+

15%

 

 

(1)

Earnings per share (EPS) amounts used for purposes of determining short-term
incentive pool will be based on utility earnings from continuing operations only

 

(2)

If cash flow amounts do not meet the target amount, the short term incentive
pool will only be funded at 85%.

 

(3)

If the Threshold EPS level of $2.32, which is the mid-point of utilities
earnings per share guidance issued on February 8, 2007, is not met, there will
be no payout for the 2007 plan year

 

MICP Target Incentives: Achievement of the target level goals and objectives may
result in a payout of 100% of the incentive opportunity. However, a
participant’s final award may range anywhere from 0 to 200% of that target based
on an individual’s achievement of performance goals. Incentive opportunity is
expressed as a percentage of eligible earnings for the plan year.

 

 

Target Incentive

 

Opportunity

Participant Group

(as % of eligible earnings)

Chairman, President and Chief Executive Officer

95%

Senior Executive Vice President and Chief Financial Officer

70%

Executive Vice President

55%

Senior Vice President

40%

Vice Presidents

30%-35%*

 

* 2007 MICP target for Vice Presidents is either 30% or 35%, depending on the
specific position

 

Individual Performance Goals: All of the Company’s executive officers have
written performance goals. The bonus will be based on achievement against
financial performance goals, execution goals, and corporate well-being goals.
Financial goals include: Alliant Energy holding company EPS at $2.52, utility
EPS of $2.32, cash flow at the utilities and Alliant Energy Corporate Services,
Inc. of a specified target, goals related to our share repurchase program and
financial goals related to the operations of the executive officer’s operating
unit. Execution goals include successful completion of all announced divesture
transactions consistent with our strategic plan, achieving specified regulatory
goals and achieving a specified level of cost savings, customer service targets,
and reliability targets. Corporate well-being goals include meeting specified
safety benchmarks and meeting specified diversity benchmarks.

 

 

 